Citation Nr: 1328252	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-37 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953.  His service separation document shows that he received the Combat Infantry Badge and the Purple Heart.  He died in October 2008.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 24, 2009 rating decision in which the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In June 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

The Board notes that, in her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A May 9, 2012 letter informed the appellant that her hearing was scheduled on June 14, 2012.  The appellant demonstrated receipt of this notice by a written response received on May 17, 2012, wherein she reported that she intended to appear at the hearing.  However, the appellant failed to report for the scheduled hearing, and neither she nor her representative has offered any good cause or explanation for failing to appear at the hearing.  As such, her Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In August 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

Also in August 2012, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  The opinion obtained, dated in December 2012, was provided to the appellant with a 60-day period of time to provide additional evidence and/or argument.  In January 2013, the appellant indicated having no further evidence and/or argument, and requested the Board to proceed with the adjudication of her appeal.

In February 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  Following completion of the development requested, to the extent possible, the RO/AMC continued to deny the claim (as reflected in a June 2013 supplemental SOC (SSOC)).,and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  A March 18, 2009 RO rating decision which purported to award service connection for the cause of the Veteran's death is not a valid,  adjudicative determination, ,as it does not include an applicable effective date of award, the reason(s) for the decision, a code sheet with a rating specialist signature, or notification of appellate rights. 

3.  The Veteran died in October 2008 at the age of 78 due to metastatic small cell lung cancer. 

4.  At the time of the Veteran's death in August 2006, service connection was in effect for residuals of shrapnel wound to the chest, rated as 0 percent disabling (noncompensable). 

5.  Metastatic small cell lung cancer first manifested many years following the Veteran's separation from service, and there is no persuasive evidence of a medical relationship, or nexus, between the cause of his death and either service or service-connected disability.

6.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 1310, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 13, 2009 pre-rating letter, the RO explained to the appellant what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, and what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  This letter informed her that service-connection had been in effect for shrapnel wound to the chest, and that lung cancer had not been considered as a service-connected disability during the Veteran's lifetime.  

The RO's February 13, 2009 letter did not advise the appellant of the criteria for establishing a disability rating or effective date of award, but this notice deficiency has no prejudicial effect as these matters are not implicated in the decision on appeal.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For DIC claims under 38 U.S.C.A. § 5103A(a), VA is required to provide assistance if a reasonable possibility exists that such assistance would aid in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The record reflects that VA has made all reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran's STRs are unavailable presumably due to destruction during a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In July and August 1983, the NPRC informed the RO that the Veteran's STRs could not be reconstructed.  In September 1999, the NPRC furnished all available Surgeon General's Office (SGO) extract records.  The Board is unaware of any potential custodians of records who may have alternate sources of information regarding STRs.

Notably, the Veteran's death certificate reflects that he died in October 2008 due to small cell lung cancer with metastasis which had an interval of "months" before the onset of death.  There is no argument of record, or medical records suggesting, that the Veteran's lung cancer manifested in service or to a compensable degree within one year of service discharge.  The appellant has generally argued that the Veteran had experienced chronic chest pain since service due to the shrapnel wound - not that such symptoms demonstrated the onset of lung cancer.  See VA Form 9 received in September 2010.  Thus, the unavailability of STRs does not appear to result in any prejudice to the appellant.

Additionally, the claims file contains all available and identified pertinent medical evidence, to include VA treatment records, private treatment records and the Veteran's death certificate.  Notably, the Veteran died in his home and no autopsy was performed.  There are no outstanding requests to obtain any private medical records which the appellant has both identified and authorized VA to obtain on her behalf.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

Furthermore, the Board obtained expert medical opinion from the VHA.  The opinion obtained, dated in December 2012, was based upon an accurate review of the factual history as found by the Board, directly answers the questions posed by the Board, and cites to specific findings and rationale to support the conclusion reached.  

The Board observes that the VHA examiner's opinion does appear to mistakenly cite the applicable legal standard of proof.  In this respect, the examiner summarized as follows:

In summary, in my opinion it is not least as likely as not (i.e., there is a less than 50% probability) that the service-connected shrapnel wound to the chest was the underlying cause of death or was etiologically related to the small cell carcinoma of the lung.  I have not seen this in my clinical practice and I found no support in the medical literature, despite literature search, for this theory.

(emphasis original).

As reflected in the opinion, the examiner stated that there was "a less than 50% probability" rather than a 50 percent or less probability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the import of the entire opinion makes it clear that the examiner found no medical reason, either in medical literature or his own clinical practice, of a potential relationship between a metallic fragment wound and small cell lung cancer.  The Board finds that a clarifying medical opinion would be a waste of resources and not reasonably likely to result in a changed opinion.

The Board further notes that the VHA examiner identified multiple known risk factors for small cell carcinoma, such as exposure to radon gas, asbestos, uranium ore, arsenic, beryllium, possibly diesel exhaust, and radiation treatments to the lung.  There is no lay evidence presented by the Veteran during his lifetime, or the appellant on appeal, regarding these potential exposures during active military service, or as a result of treatment for the service-connected shrapnel wound to the chest.  In fact, the appellant has specifically denied that the Veteran had any exposures other than the shrapnel injury.  See VA Form 9 received in September 2010.  Thus, further opinion on this aspect is not warranted.

The Board next observes that the VHA examiner indicated that the actual pathological material from the liver biopsy was not available.  However, the VHA examiner also stated that it was "highly unlikely" that the pathologist interpretation was wrong.  A review of the pathology report reflects that two separate physicians concurred in the biopsy diagnosis, and that no physician at any time suggested that the Veteran may have had adenocarcinoma (which could be potentially be relevant if pulmonary tuberculosis was of service-connected origin) rather than small cell lung cancer.  As such, the Board finds that no reasonably possibility exists that attempting to obtain the actual pathology slides, even if existing, could help substantiate the claim.

Finally, the record includes an August 1998 VA examiner "opinion" that the Veteran's pulmonary tuberculosis which first manifested 15 years after his separation from service "may be" service-connected due to exposure in Korea.  This examiner did not have review of any relevant medical records.  Notably, VA presumptively service-connects pulmonary tuberculosis if manifest to a degree of 10 percent or more within 3 years of service discharge.  38 C.F.R. § 3.307(a)(3).  Even assuming, arguendo, that pulmonary tuberculosis could be deemed a service-connected disability, there is no credible, competent evidence suggesting that pulmonary tuberculosis caused and/or contributed to the Veteran's death which was singly caused by metastatic small cell lung cancer.  As such, the Board finds that there is no reasonable possibility that obtaining an opinion as to any causal relationship between pulmonary tuberculosis and the cause of the Veteran's death would be capable of substantiating this claim.

Overall, the Board finds that the VHA examination report complies with the Board opinion request, and is adequate for rating purposes.  Notably, there is no lay or medical evidence suggesting that lung cancer had its onset in service or is otherwise related to service.  Thus, additional medical opinion on a direct service connection theory is not warranted, as there is no indication or suggestion of any sort that there is a reasonable possibility such development would substantiate the appellant's claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa, 515 F.3d 1319 (Fed. Cir. 2008).

The Board also finds that no additional RO action on the claim herein decided, prior to appellate consideration, is required.  In particular, the Board finds that the RO has substantially complied with the actions requested in the prior Board remand of February 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  In this respect, the RO attempted to obtain any additional documentation concerning the March 18, 2009 rating decision but found no additional records.  The RO also requested any copies pertaining to this rating decision in the possession of the appellant and her representative.  Furthermore, the RO provided the appellant an additional opportunity to provide evidence and/or argument in support of the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  There has been no indication that the appellant has any further information or evidence to submit in support of her claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Validity of the March 18, 2009 rating decision

The RO has certified for appeal the issue of entitlement to service connection for the cause of the Veteran's death.  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c).  The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue certified for appeal.  38 U.S.C.A. §§ 511(a), 7104(a).  See Jackson v. Principi, 265 F. 3d 1366   (Fed. Cir. 2001). 

In this appeal, the Board must first address the issue as to whether it has jurisdiction to review the RO's March 24, 2009 rating decision which forms the basis for this appeal to the Board.  In this respect, the record raises a jurisdictional question as to whether a prior March 18, 2009 rating decision which purported to award Dependency and Indemnity Compensation (DIC) benefits is a valid RO decisional document.

By way of history, the appellant filed her claim for DIC benefits in January 2009. 

On March 18, 2009, the RO prepared a 1-page rating decision reflecting an award of service connection for the cause of the Veteran's death.  It is undisputed that the RO provided the appellant and her representative a copy of this document.  See VA Form 21-4138 received on June 1, 2009; RO letter dated June 5, 2009.

However, on March 24, 2009, the RO issued another rating decision reflecting a denial of service connection for the cause of the Veteran's death.  This rating decision provides the basis for the current appeal certified to the Board.

In a letter dated June 5, 2009, the RO acknowledged sending to the appellant the March 18, 2009 rating decision "showing a favorable decision for cause of death."  However, the RO explained that the rating decision was "sent in error as this rating decision should have denied cause of death."  The RO explained that the March 24, 2009 rating decision revised this error, which had been "most unfortunate."

As noted in the February 2013 remand, the situation at hand is similar to a jurisdictional issue addressed by the United States Court of Appeals for Veterans Claims (Court) in Sellers v. Shinseki, 25 Vet. App. 265 (2012).  In Sellers, the claimant had appealed an unfavorable RO rating decision addressing a claim of clear and unmistakable error (CUE) in a prior rating decision.  The record reflected that, prior to the determination being appealed, the RO had transmitted to the appellant a "draft decision" awarding the benefit being sought. 

The Sellers Court, after addressing the issues of whether the prior favorable RO rating decision met the notice requirements of 38 U.S.C.A. § 5104(a) and conformed to the review procedures set forth in VA Adjudication Procedures Manual M21-1, found that VA was bound by a valid, favorable RO rating decision.  As such, the subsequent unfavorable RO rating decision was deemed void ab initio.

Notably, in Sellers, there was additional argument that the favorable rating decision was not valid for failing to conform to the Extraordinary Award Procedure (EAP) which has been invalidated by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293 (Fed.Cir.2009).  This matter is not at issue in this case.

Upon review of the evidentiary record and the holding in Sellers, the Board finds that the RO's March 18, 2009 rating decision does not bear the hallmarks of a valid rating decision and, thus, has no jurisdictional effect in this case.

The record before the Board only contains one page from the favorable March 18, 2009 RO rating decision which includes an INTRODUCTION, DECISION and EVIDENCE section.  The DECISION section states that "[s]ervice connection for the cause of death is granted."  The evidence section lists the appellant's DIC application, a June 2001 RO rating decision and the Veteran's death certificate received in January 2009.  

Otherwise, this copy does not contain sections addressing "Reasons for Decision," "References," effective dates or any accompanying rating specialist signatures.  See generally M21-1MR, Part. III, Subpart iv, Chapters VI and VII.  Additionally, there is no award letter associated with the claims file.

The RO has certified that no other documents pertaining to this rating decision exist and, in fact, the RO cannot find an existing saved copy of this rating decision.  The only existing copy has been provided by the Oregon Department of Veterans Affairs (ODVA) - which is the one page rating decision which only includes an INTRODUCTION, DECISION and EVIDENCE section.  

The notice requirements of 38 U.S.C.A. § 5104 state as follows:

(a) In the case of a decision by the Secretary under section 511 of this title affecting the provision of benefits to a claimant, the Secretary shall, on a timely basis, provide to the claimant (and to the claimant's representative) notice of such decision.  The notice shall include an explanation of the procedure for obtaining review of the decision.

(b) In any case where the Secretary denies a benefit sought, the notice required by subsection (a) shall also include (1) a statement of the reasons for the decision, and (2) a summary of the evidence considered by the Secretary.

In pertinent part, the notice requirements of 38 C.F.R. § 3.303 state as follows:

(a) Statement of policy.  Every claimant has the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation.  Proceedings before VA are ex parte in nature, and it is the obligation of VA to assist a claimant in developing the facts pertinent to the claim and to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government.  The provisions of this section apply to all claims for benefits and relief, and decisions thereon, within the purview of this part 3.

(b) The right to notice--

      (1)  General.  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision. 

      (2) Advance notice and opportunity for hearing.  Except as otherwise provided in paragraph (b)(3) of this section, no award of compensation, pension or dependency and indemnity compensation shall be terminated, reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken. 

...

(c) The right to a hearing.

      (1) Upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim within the purview of part 3 of this chapter, subject to the limitations described in § 20.1304 of this chapter with respect to hearings in claims which have been certified to the Board of Veterans' Appeals for appellate review.  VA will provide the place of hearing in the VA office having original jurisdiction over the claim or at the VA office nearest the claimant's home having adjudicative functions, or, subject to available resources and solely at the option of VA, at any other VA facility or federal building at which suitable hearing facilities are available. VA will provide one or more employees who have original determinative authority of such issues to conduct the hearing and be responsible for establishment and preservation of the hearing record.  Hearings in connection with proposed adverse actions and appeals shall be held before one or more VA employees having original determinative authority who did not participate in the proposed action or the decision being appealed. All expenses incurred by the claimant in connection with the hearing are the responsibility of the claimant. 

      (2)  The purpose of a hearing is to permit the claimant to introduce into the record, in person, any available evidence which he or she considers material and any arguments or contentions with respect to the facts and applicable law which he or she may consider pertinent.  All testimony will be under oath or affirmation.  The claimant is entitled to produce witnesses, but the claimant and witnesses are expected to be present.  The Veterans Benefits Administration will not normally schedule a hearing for the sole purpose of receiving argument from a representative.  It is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  To assure clarity and completeness of the hearing record, questions which are directed to the claimant and to witnesses are to be framed to explore fully the basis for claimed entitlement rather than with an intent to refute evidence or to discredit testimony.  In cases in which the nature, origin, or degree of disability is in issue, the claimant may request visual examination by a physician designated by VA and the physician's observations will be read into the record. 


(d) Submission of evidence.  Any evidence whether documentary, testimonial, or in other form, offered by the claimant in support of a claim and any issue a claimant may raise and any contention or argument a claimant may offer with respect thereto are to be included in the records.

(e)  The right to representation.  Subject to the provisions of §§ 14.626 through 14.637 of this title, claimants are entitled to representation of their choice at every stage in the prosecution of a claim.

(f) Notification of decisions.  The claimant or beneficiary and his or her representative will be notified in writing of decisions affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing subject to paragraph (c) of this section; the right to initiate an appeal by filing a Notice of Disagreement which will entitle the individual to a Statement of the Case for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected (See part 20 of this chapter, on appeals).  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.

The Board first observes that the appellant received actual notice of a 1-page RO rating decision dated March 18, 2009 informing her that service connection for the cause of the Veteran's death had been granted.  There is no dispute that the RO transmitted this document, and there is no element of fraud involved.

The crux of this case involves whether the March 18, 2009 rating decision has any jurisdictional effect.  As this decision purports to be an allowance, the provisions of 38 U.S.C.A. § 5104(a) are operational which states that the notice "shall" include an explanation of the procedure for obtaining review of the decision.  Neither the RO nor the appellant can produce any document of this type of notice.  Additionally, unlike Sellers, there is no reference (e.g., a notation of VA Form 4017 enclosure) that the appellant received notification of appellate rights as required by 38 C.F.R. § 3.103(b)(1), (f).

Furthermore, the provisions of 38 C.F.R. § 3.301(b) mandate (shall) that a notice of decision set forth any applicable effective date and the reason(s) for the decision.  Here, there is no reference to an effective date and absolutely no section discussing the reason(s) for decision.

Thus, unlike Sellers, the case at hand does not contain any features of notice which satisfies 38 U.S.C.A. § 5104 and 38 C.F.R. § 3.103.  Also, unlike Sellers, the March 18, 2009 rating decision does not contain a "code sheet" with an accompanying rating specialist signature.  See generally M21-1MR, Part. III, Subpart iv, Chapters VI and VII.

In sum, the Board finds that the March 18, 2009 RO rating decision, which purported to award service connection for the cause of the Veteran's death, is not a final decision as it does not include notification of appellate rights, an applicable effective date, the reason(s) for the decision and a codesheet with a rating specialist signature.  As that rating decision has no jurisdictional effect in this case, the Board's jurisdiction on appeal derives from the RO's March 24, 2009 rating decision which denied the appellant's claim of service connection for the cause of the Veteran's death.

III.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's service-connected residuals of shrapnel wound to the chest caused and/or contributed to his development of small cell lung cancer - the cause of his death.  

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Generally, minor service-connected disabilities, particularly those of a static nature or not affecting a major organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health, rendering the veteran materially less capable of resisting the effects of the other diseases primarily causing death.  Where the service-connected condition affects the vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

While VA has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule due to missing STRs, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

The Veteran was born in February 1930.  He died on October [redacted], 2008.  His death certificate lists his immediate cause of death as small cell lung cancer with metastasis.  The approximate interval between onset of lung cancer and death was identified as "months."  No other diseases or conditions were identified as contributing to death.  However, it was noted that tobacco use "[p]robably" contributed to death.  The Veteran died at his home.  No autopsy was performed. 

During his lifetime, the Veteran had been service-connected for a history of shrapnel wound to the chest, rated as 0 percent disabling (noncompensable).  

The Veteran's STRs are unavailable.  An SGO extract report indicates that the Veteran was wounded in October 1951 in Korea by the enemy.  The diagnosis was penetrating missile wound with no nerve or artery involvement.  The location of the wound was identified as thorax, generally.

Post-service private treatment records from the Idaho State Tuberculosis Hospital document that the Veteran was hospitalized for moderately-advanced bilateral fibrotic residual pulmonary tuberculosis from April to July 1968 and that he received ongoing monitoring through March 1976.  Numerous chest x-ray studies after his discharge from the hospital were reported as no change; remains stable.  A March 1983 VA x-ray examination included an assessment that the Veteran demonstrated findings consistent with chronic obstructive lung disease (COPD).

A June 1971 chest x-ray was interpreted as showing , inter alia, a 3 mm. metallic object at the right hilium identified as a probable shrapnel fragment from Korea.  Similarly, a September 1985 chest x-ray examination was interpreted as showing a small triangular-shaped metallic density adjacent to the superior margin of the right posterior 4th rib.

During an August 1998 VA examination, the Veteran reported smoking during service, but changing to tobacco chewing after service.  He reported breathing difficulties with pleuritic chest discomfort which he had attributed to his shrapnel wound, but also reported a history of treated tuberculosis.  Chest x-rays were interpreted as showing some patchy fibronodular densities in both upper lobes and pleural scarring at the left base as possible prior granulomatous disease consistent with tuberculosis in 1968.  The examiner found no metallic objects or shrapnel fragments.  The examiner provided the following diagnosis and opinion:

SOME RESIDUALS OF PULMONARY TUBERCULOSIS, WHICH HE WAS TREATED FOR WITH FOUR MONTHS OF HOSPITALIZATION AND THREE YEARS OF MEDICATION IN SOMEWHERE IN THE 1964-1968 RANGE, ALTHOUGH NO MEDICAL RECORDS ARE AVAILABLE TO CONFIRM DETAILS.  THIS WOULD HAVE BEEN CONSISTENT WITH EXPOSURE TO TUBERCULOSIS IN KOREA AND SO COULD BE SERVICE-CONNECTED.  THE CHEST X-RAY DID NOT SHOW METALLIC FRAGMENTS OBJECTS OR SHRAPNEL FRAGMENTS, SO THERE IS NO EVIDENCE OF SCARRING AT THIS TIME FROM THE SHRAPNEL INJURY.  HE STATED THAT AFTER BEING TREATED IN THE FIELD HOSPITAL FOR THE SHRAPNEL THAT HE GOT, HE DID HAVE TO GO BACK TO THE FRONT LINE.
DIAGNOSTIC TESTS: WILL CHECK PULMONARY FUNCTION TESTS.  HE PROBABLY WILL HAVE SOME RESTRICTIVE DISEASE AS RESIDUAL FROM SCARRING FROM THE PULMONARY TUBERCULOSIS, WHICH I THINK MAY BE SERVICE-CONNECTED FROM PICKING IT UP WHILE HE WAS IN KOREA, ALTHOUGH I DO NOT HAVE ANY SERVICE-CONNECTED MEDICAL RECORDS OR OTHER MEDICAL RECORDS TO ELUCIDATE THIS MATTER FURTHER.

A subsequent pulmonary function test (PFT) was interpreted as demonstrating restrictive lung disease.

Thereafter, other post-service private records included numerous reports of chest x-rays, which showed evaluation and treatment for suspected recurrence of active tuberculosis in February 1990, lower left lobe pneumonia in January 2001 and right lower lobe pneumonia in January 2004.  The Veteran was treated for other diseases, inter alia, such as hypertension, hyperlipidemia, gastroesophageal reflux disease, benign prostatic hypertrophy (BPH), cervical spondylosis status post fusion, insipient myopathy, diabetes mellitus type II, allergic rhinitis, sinusitis, bronchitis, right bundle branch block, bradycardia and unstable angina. 

A January 2008 VA treatment record reflects that the Veteran presented for a 6-month follow-up for an abnormal computed tomography (CT) scan of the gallbladder.  A February 2008 CT scan of the abdomen revealed a mass in the medial segment of the left liver lobe.  A pathology specimen returned a diagnosis of metastatic neuroendocrine carcinoma of the liver with an immunohistochemical profile suggestive of lung origin.  The tumor showed mitotic figures and tumor necrosis which would be consistent with a large cell neuroendocrine carcinoma - neuroendocrine carcinoma grade III of III.  The interpretation was reviewed by another physician who concurred in the interpretation.

A February 2008 CT scan of the chest, to investigate a possible lung primary, identified a 1.7 cm. nodule in the right upper lobe suspicious for a neoplasm, which was thought to be the likely primary site for his metastatic small cell cancer.  Subsequent treatment records reflected chemotherapy and other treatment, continued use of chewing tobacco as of August 2008, further metastasis to the bones, and hospice planning before the Veteran's death in October 2008.

In a July 2010 VA medical opinion, the reviewing physician noted the Veteran's history for chronic abnormal chest x-rays, which revealed biapical scarring and pleural thickening consistent with old tuberculosis; long-term tobacco use; hypertension for decades; benign prostatic hypertrophy; and a history of cervical spine fusion.  It was opined that the Veteran's cause of death was due to lung malignancy.  The examiner found no evidence to support a theory that the Veteran's service-connected shrapnel wound to the chest contributed in any way to his cause of death due to lung cancer.  In support of this opinion, the examiner noted the Veteran to have multiple risk factors for the development of lung cancer, including long-term tobacco use and a history of scarring of the lung due to prior tuberculosis infection.

In response, the appellant emphasized that the Veteran only smoked during service.  She asserted that there was no direct relationship between tobacco chewing and lung cancer according to unspecified publications from the Mayo Clinic and the American Cancer Society.  She also asserted that the National Institutes of Health reported that there is "no significant associations with small cell type of lung cancer and tuberculosis."

As a result, the Board sought additional medical opinion from a VHA expert.  A December 2012 letter from a VHA staff pulmonologist, Board-certified in Pulmonary Disease, provided the following opinion:

In response to your letter of August 24, 2012, I have reviewed the two volumes of provided medical records on above reference, XSS [XXX XX XXXX].  This is the case of a veteran, now deceased with small cell carcinoma of the lung metastatic to the liver.

The patient presented in 2008 with a mass in the left lobe and apparently on pathology, was found to be a metastatic neuroendocrine tumor of the liver.  Subsequently a CT chest revealed a roughly 2 cm. nodule in the right upper lobe.  The patient was treated for small cell carcinoma but died in October, 2008.

The patient's widows submitted a claim to the VA asserting that his lung cancer was due to the presence of a metallic foreign body in his chest resulting from a service-related injury in Korea in the 1950s.

There is a documented history of tobacco abuse although it appears the patient quit smoking many years ago.  He did use chewing tobacco subsequent to that.  Also there is a history of treated pulmonary tuberculosis, treatment for possible reactivation tuberculosis as well as treatment for right and left lower lobe pneumonias.  There is also a history of hypertension and BPH.

The [B]oard has requested an additional medical opinion regarding the possible linkage between the patient's service-connected shrapnel wound to the chest and the small cell carcinoma diagnosed in 2008.

With the assistance of the hospital librarian, I performed an extensive "Medline" search for scientific literature regarding a possible linkage between metallic objects, injuries to the chest and small cell carcinoma.  Standard pulmonary textbooks were also reviewed.

About 15% of all lung cancers are due to small cell carcinoma.  Numerous references indicate that 80% of small cell carcinomas are attributable to tobacco abuse.  Other generally recognized causes of small cell carcinoma include exposure to radon gas, exposure to asbestos, radiation treatments to the lung, as well as exposure to substances in the work place such as uranium ore, chemicals, such as arsenic and beryllium, and possibly diesel exhaust.

Adenocarcinoma of the lung is well recognized to occur in the setting of prior lung injury such as tuberculosis, etc.  The patient's pathology material was not reviewed in the course of rendering this opinion, but the two cancers have a very difference microscopic appearance and it seems highly unlikely that adenocarcinoma would be mistaken for small cell carcinoma.

In summary, in my opinion it is not least as likely as not (i.e., there is a less than 50% probability) that the service-connected shrapnel wound to the chest was the underlying cause of death or was etiologically related to the small cell carcinoma of the lung.  I have not seen this in my clinical practice and I found no support in the medical literature, despite literature search, for this theory.

The Board first finds that the Veteran died in October 2008 at the age of 78 due to metastatic small cell lung cancer.  The medical evidence does not identify any other potential causes for the cause of his death other than possible tobacco use (as identified on the death certificate).  Notably, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002). To the extent the appellant argues a cause of death other than small cell lung cancer, the Board finds that the medical physician opinions hold substantially greater probative weight as these physicians possess greater training and expertise than the appellant in identifying medical diseases, disabilities and causes of death.

The Veteran's STRs are unavailable, but the appellant has not argued that the Veteran's lung cancer either manifested in service or within the first postservice year.  There is lay or medical evidence of lung cancer prior to its discovery in 2008.  The Board has carefully reviewed the Veteran's statements of record, and does not find that he ever alleged the manifestation of lung cancer in service or during combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) provide no benefit to the appellant in this case.  There is no medical opinion of record linking lung cancer to service or an event during active service.

The appellant has argued that the Veteran's retained metallic fragments in the chest caused and/or contributed to his small cell lung cancer.  She has not identified any authoritative medical resource or physician opinion to support her theory.

On the other hand, the record includes an opinion from a VHA physician Board certified in Pulmonary Disease who has opined that there is no support in medical literature or his own clinical practice that a metallic fragment or injury to the chest could be a potential underlying cause for developing small cell lung cancer.  This examiner identified multiple known risk factors for small cell carcinoma, such as exposure to radon gas, asbestos, uranium ore, arsenic, beryllium, possibly diesel exhaust, and radiation treatments to the lung.  However, there is no lay evidence presented by the Veteran during his lifetime, or the appellant during this appeal, regarding these potential exposures during active military service or as a result of treatment for the service-connected shrapnel wound to the chest.  

The Board also observes that a VA examiner in 1998 speculated that the Veteran may have contracted pulmonary tuberculosis in service.  In particular, the examiner stated that pulmonary tuberculosis "may be" service-connected by being contracted in Korea.  See generally Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  As pulmonary tuberculosis manifested approximately 15 years after service discharge, it is not subject to service connection on a presumptive basis.  38 C.F.R. § 3.307(a)(3).  Even assuming, arguendo, that pulmonary tuberculosis could be subject to service connection, there is no medical evidence that pulmonary tuberculosis caused or materially contributed to the cause of the Veteran's death due to small cell lung cancer.  

The VHA examiner indicated that pulmonary tuberculosis could potentially cause adenocarcinoma-which the Veteran did not have.  The appellant herself has argued that medical treatise materials do not support a link between pulmonary tuberculosis and small cell carcinoma.  Thus, the preponderance of the evidence establishes that pulmonary tuberculosis did not materially aid in the production of the Veteran's death.

On this record, the Board finds that the cause of the Veteran's death, identified as metastatic small cell lung cancer, first manifested many years following the Veteran's separation from service, and there is no persuasive evidence of a medical relationship, or nexus, between the cause of his death and either service or service-connected disability.  In short, competent, probative evidence simply does not support a finding that a disability of service origin caused or contributed substantially or materially to cause the Veteran's death.  

The Board finds that the medical physician opinions and diagnoses of record hold substantially greater probative weight than the appellant's own opinion,  as these physicians possess greater training and expertise than the appellant in identifying medical diseases, disabilities and causes of death.  Collectively, this is evidence indicates that service connection for the cause of the Veteran's death is not warranted-on a direct, presumptive or secondary basis.   

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the  conclusion to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


